OSCN Found Document:REINSTATEMENT OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






REINSTATEMENT OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2015 OK 14Decided: 03/23/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 14, __ P.3d __


FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 




RE: Reinstatement of Certificates of Certified Shorthand 
Reporters
ORDER
The Oklahoma Board of Examiners of Certified Shorthand Reporters has 
recommended to the Supreme Court of the State of Oklahoma that the certificate 
of each of the Oklahoma Certified Shorthand Court Reporters named below be 
reinstated as these reporters have complied with the continuing education 
requirements for calendar year 2014 and/or with the annual certificate renewal 
requirements for 2015, and have paid all applicable penalty fees. 
IT IS HEREBY ORDERED that, pursuant to 20 O.S., Chapter 20, App. 1, Rules 20 
and 23, the certificates of the following court reporters are reinstated from 
the suspension earlier imposed by this Court:




Name & CSR #

Effective Date of Reinstatement


Laurie C. Johnson, CSR #1437

March 4, 2015
 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 23rd day of 
March, 2015. 
/S/CHIEF JUSTICE 
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.